Citation Nr: 0501114	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-29 204	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to separate compensable evaluations for tinnitus 
in each ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to April 
1952 and from January 1954 to April 1955, with additional 
service in the United States Army Reserve and Indiana 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The veteran's service-connected tinnitus is manifested by 
recurrent symptoms in each ear.


CONCLUSION OF LAW

The claim for assignment of separate compensable evaluations 
for tinnitus in each ear is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002); 38 C.F.R. §§ 4.25, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran was granted service connection for tinnitus in 
July 2001.  He was assigned a 10 percent rating effective 
from September 29, 2000.

The veteran submitted a claim for an increased rating in 
March 2003.  The veteran's claim was denied that same month.

The veteran submitted his notice of disagreement (NOD) in May 
2003.  He argued that he should be entitled to separate 
compensable ratings for tinnitus in each ear.  

The Board notes that on May 22, 2003, VA's Office of General 
Counsel issued a precedential opinion, holding that 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, as in effect prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  The opinion went on to hold that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-
2003.  

The veteran submitted his substantive appeal in September 
2003.  As noted above, the veteran argued that he was 
entitled to separate compensable ratings for each ear.  The 
veteran contended that separate compensable ratings were 
authorized under 38 C.F.R. § 4.25(b) (2004).  

The veteran, through his representative, submitted written 
argument in November 2003.  The veteran argued that the 
criteria used to rate tinnitus under Diagnostic 6260 was 
ambiguous as to whether separate ratings were contemplated.  
He further argued that, because VA published regulations to 
clarify the meaning, the old criteria were ambiguous.  
Accordingly, reasonable doubt should be resolved in his 
favor.  

The veteran, again through his representative, presented 
additional argument in November 2004.  The veteran argued 
that a June 2003 change in regulations was not applicable in 
his case because his claim had been filed prior to the 
effective date of the change.  He also maintained that 
38 C.F.R. § 4.25 allowed for a separate evaluation for each 
ear, at least under the regulations in effect prior to the 
change.  The veteran acknowledged VAOPGCPREC 2-2003, but said 
it reaffirmed his contention that the applicable regulations 
were ambiguous prior to the change in regulations in June 
2003 and that the opinion did not discuss the application of 
38 C.F.R. § 4.25(b).  

Analysis

In this case, the veteran contends that he should be assigned 
separate 10 percent evaluations for each ear affected by 
service-connected tinnitus. 

Under the rating criteria in effect for tinnitus prior to 
June 13, 2003, a 10 percent evaluation is the maximum 
schedular rating provided.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (2002).  The only note applicable to the rating 
criteria at that time said that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.

Under the current schedular criteria for Diagnostic Code 
6260, a 10 percent evaluation is warranted for tinnitus that 
is recurrent.  Again, 10 percent is the maximum schedular 
rating available under this code.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004).  Effective June 13, 2003, the 
provisions of Diagnostic Code 6260 were amended to add a note 
specifying that raters are to "[a]ssign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note (2) (2004).

As indicated above, the veteran's tinnitus is currently 
evaluated as 10 percent disabling, which is the maximum 
schedular evaluation available for that disability.  The 
veteran argues that he is entitled to separate 10 percent 
evaluations for each ear because his tinnitus is bilateral in 
nature.  He asserts that 38 C.F.R. § 4.25 requires rating his 
tinnitus separately for each ear, as that provision provides, 
in pertinent part, that "[e]xcept as otherwise provided in 
this schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accidents, etc., are to be rated separately[,] as are all 
other disabling conditions, if any."  See 38 C.F.R. 
§ 4.25(b) (2004).

The Board first notes that it has been VA's policy for a 
number of years that, where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 specifically require the 
assignment of a single evaluation for bilateral tinnitus.  
The Board notes that while the veteran contends that 
38 C.F.R. § 4.25(b) nevertheless authorizes the assignment of 
separate compensable evaluations for bilateral tinnitus, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (2003) 
(to rate each ear separately would be a violation of the 
principle of 38 C.F.R. § 4.25(b) that a single disability is 
to be given a single rating).

The veteran has argued that the June 2003 change in 
regulation is not applicable to his claim and that he should 
be assigned separate 10 percent evaluations under the prior 
version of Diagnostic Code 6260.  The argument is without 
merit.  The change in regulation was not substantive in 
nature.  VA General Counsel has held that the version of 
Diagnostic Code 6260 in effect prior to June 2003 did not 
allow for separate evaluations for each ear.  See VAOPGCPREC 
2-2003.  Thus, there is no basis to consider the veteran's 
claim for separate evaluations for each ear, either under the 
criteria in effect prior to June 2003 or after.  The law does 
not allow for the benefit sought.  The Board is bound by 
precedential opinions issued by the General Counsel despite 
the veteran's arguments as to the incorrectness of the 
opinion.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2003).  

In sum, Diagnostic Code 6260, under which the veteran's 
tinnitus is currently rated, now specifically provides, 
consistent with prior VA policy, that only a single 10 
percent evaluation is assignable for bilateral tinnitus, and 
in codifying that policy, VA's Secretary has indicated that 
38 C.F.R. § 4.25(b) does not allow for the assignment of 
separate evaluations for tinnitus in each ear.  More 
importantly, VA's Office of General Counsel has specifically 
held that separate ratings for tinnitus for each ear may not 
be assigned under any diagnostic code.  As noted above, the 
Board is bound in its decisions by the precedent opinions of 
VA's General Counsel.  

The United States Court of Appeals for Veterans Claims 
(Court), has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Since 38 C.F.R. § 4.87, Diagnostic Code 
6260, as it existed prior to June 2003 and thereafter, 
prohibits assignment of separate evaluations for bilateral 
tinnitus, and as VAOPGCPREC 2-2003 prohibits assignment of 
separate evaluations for bilateral tinnitus regardless of the 
diagnostic code involved, there is no basis for the veteran's 
claim for separate compensable evaluations for his service-
connected tinnitus.  His claim must therefore be denied as 
legally insufficient. 

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), and its implementing regulations, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2004).

The VA General Counsel has specifically addressed whether VA 
is required to provide notice to a claimant of the 
information and evidence necessary to substantiate a claim 
for separate disability evaluations for each ear for tinnitus 
under 38 U.S.C.A. § 5103(a).  The General Counsel has held 
that there is no requirement to provide the notice as the 
entitlement to separate ratings is barred by the current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by VAOPGCPREC 2-2003.  
VAOPGCPREC 2-2004.  


ORDER

Entitlement to separate compensable evaluations for tinnitus 
in each ear is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


